Title: II. Certificate of Joseph Jones Monroe and Thomas Bell, 17 October 1796
From: Monroe, Joseph Jones,Bell, Thomas
To: 


                        II. Certificate of Joseph Jones Monroe and Thomas Bell
                        We do hereby certify that at the time Mr. Burr visited Mr. Jefferson, there was no one then with him of any political character as far as we know or believe—Living in his neighborhood, from the consequent intercourse, had there been any such meeting as Mr. Powell in his address contemplated we conceive we should not have been ignorant of it.
                        We have positive testimony before us (but from motives of delicacy, the author would not wish a public exhibition of it) that there was no persons present when Mr. Burr was at Monticello But some female relations of Mr. Jefferson—the gentleman of his family—Mr. John Eppes—and Mr. Wm. Hylton jr.
                        To these last mentiond gentlemen we beg leave to refer you for positive evidence
                        Albemarle Octr: 17th. 1796.
                        
                            Jo: Jo: Monroe
Ths. Bell
                        
                    